Appeal from a judgment of the Supreme Court, Monroe County (Francis A. Affronti, J.), rendered June 18, 2009. The judgment convicted defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the second degree.
Now, upon reading and filing the stipulation of discontinuance signed by defendant on July 23, 2014 and by the attorneys for the parties on August 1 and 5, 2014,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation.
Present — Centra, J.P, Carni, Sconiers and Whalen, JJ.